CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim Spin-Off ETF (the “Fund”) Supplement to the currently effective Prospectus for the Fund: The last sentence under the “Index Methodology” section of the Fund’s prospectus is hereby replaced in its entirety with the following: The Index is adjusted annually. Item 5 under the “Index Construction” section of the Fund’s prospectus is hereby replaced in its entirety with the following: 5. The constituent selection process and portfolio rebalance is repeated annually. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference December 16, 2010 ETF-PRO-CSD-SUP121610
